Case 8:18-cv-02869-VMC-CPT Document 118-10 Filed 08/23/19 Page 1 of 3 PageID 1289



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


  THE HURRY FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

          Plaintiffs,

  v.                                                              Case No. 8:18-cv-02869-VMC-CPT

  CHRISTOPHER FRANKEL,

          Defendant.
                                                          /

       PLAINTIFFS’ FURTHER SUPPLEMENTAL OBJECTIONS AND RESPONSES TO
               FRANKEL’S FIRST SET OF REQUESTS FOR PRODUCTION

          Plaintiffs The Hurry Family Revocable Trust, Scottsdale Capital Advisors Corporation,

  and Alpine Securities Corporation (collectively “Plaintiffs”), by and through their undersigned

  attorneys, pursuant to Federal Rule of Civil Procedure 34, hereby further supplement their

  objections and responses to Frankel’s First Set of Requests for Production.

                                      GENERAL OBJECTIONS

          1.      Plaintiffs object to these requests to the extent that they exceed or impose upon

  Plaintiffs duties beyond those required by the Federal Rules of Civil Procedure and/or other

  applicable law.

          2.      Plaintiffs object to the requests to the extent that they seek documents (a)

  that is not in the possession, custody, or control of Plaintiffs; (b) that Plaintiffs cannot locate after

  a reasonably diligent search; or (c) that refers to persons, entities, or events not known to

  Plaintiffs. To the extent that Plaintiffs provide information in response to the requests, Plaintiffs



                                                     1
Case 8:18-cv-02869-VMC-CPT Document 118-10 Filed 08/23/19 Page 2 of 3 PageID 1290



  do so based upon a reasonably diligent search for responsive information within their possession,

  custody or control.

         3.      Discovery is ongoing and Plaintiffs reserves the right at any time to revise,

  modify, supplement or clarify any of the responses herein set forth.

  SPECIFIC OBJECTIONS AND RESPONSES TO THE REQUESTS FOR PRODUCTION


  REQUEST FOR PRODUCTION NO. 4
         All documents which support the damage allegations in your complaint.

  RESPONSE TO REQUEST FOR PRODUCTION NO. 4
  Plaintiffs object to this Request on the grounds that discovery and investigation are ongoing.

  Plaintiffs further object to this Request on the grounds that it assumes Plaintiffs’ damage can be

  reduced to documentation. Plaintiffs object on the basis that this is subject to expert testimony.

  In light of the foregoing objections, Plaintiffs will not respond to this Request. After the parties

  enter into a confidentiality agreement, Plaintiffs will provide non-privileged documents

  sufficient to show their damages.

  SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 4
         Plaintiffs object to this Request on the grounds that discovery and investigation are

  ongoing. Plaintiffs further object to this Request on the grounds that it assumes Plaintiffs’

  damage can be reduced to documentation. Plaintiffs object on the basis that this is subject to

  expert testimony. Without waiving the foregoing objections, Plaintiffs state that they have no

  responsive documents in their possession, custody, or control.

  FURTHER SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION NO. 4
         Plaintiffs object to this Request on the grounds that discovery and investigation are

  ongoing. Plaintiffs further object to this Request on the grounds that it assumes Plaintiffs’

  damage can be reduced to documentation. Plaintiffs object on the basis that this is subject to

  expert testimony.     Without waiving the foregoing objections, Plaintiffs state that they will

  provide non-privileged documents sufficient to show their damages.

                                                   2
Case 8:18-cv-02869-VMC-CPT Document 118-10 Filed 08/23/19 Page 3 of 3 PageID 1291




  Dated this 5th day of August 2019

                                      /s/ Jordan Susman
                                      Charles J. Harder, Esq.
                                      Admitted Pro Hac Vice
                                      Jordan Susman, Esq.
                                      Admitted Pro Hac Vice
                                      HARDER LLP
                                      132 South Rodeo Drive, Suite 301
                                      Beverly Hills, CA 90212-2406
                                      Tel: (424) 203-1600
                                      Fax: (424) 203-1601
                                      Email: charder@harderllp.com
                                      Email: jsusman@harderllp.com

                                      -and-

                                      Kenneth G. Turkel, Esq.
                                      Florida Bar No. 867233
                                      Shane B. Vogt, Esq.
                                      Florida Bar No. 0257620
                                      BAJO | CUVA | COHEN | TURKEL
                                      100 North Tampa Street, Suite 1900
                                      Tampa, Florida 33602
                                      Tel: (813) 443-2199
                                      Fax: (813) 443-2193
                                      Email: kturkel@bajocuva.com
                                      Email: svogt@bajocuva.com




                                        3
